 
Exhibit 10.4
 
FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
LIMITED WAIVER AND CONSENT
AND
FIRST AMENDMENT TO SECURITY AGREEMENT
 
THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT, LIMITED WAIVER
AND CONSENT AND FIRST AMENDMENT TO SECURITY AGREEMENT (hereinafter called this
“Amendment”) is dated as of June 17, 2008, by and among BREITBURN OPERATING
L.P., a Delaware limited partnership (the “Company”), BREITBURN ENERGY PARTNERS
L.P., as Parent Guarantor (“Parent”), the Company’s Subsidiaries, as guarantors
(the “Guarantors”), the Lenders (defined below), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administrative agent for the Lenders (in such capacity, together
with its successors in such capacity “Administrative Agent”).
 
WITNESSETH:


WHEREAS, the Company, the Guarantors, Administrative Agent, Issuing Lender and
the Lenders have entered into that certain Amended and Restated Credit Agreement
dated as of November 1, 2007 (as amended, modified or restated from time to
time, the “Credit Agreement”), whereby upon the terms and conditions therein
stated the Lenders have agreed to make certain loans to the Company upon the
terms and conditions set forth therein; and


WHEREAS, the Company has requested that the Lenders agree to increase the
Borrowing Base to $900,000,000 pursuant to Section 2.05 of the Credit Agreement;
and


WHEREAS, the Company and the Parent have notified the Administrative Agent and
the Lenders that Parent intends to consummate the Provident Acquisition and the
BEC Contribution each as herein defined; and


WHEREAS, the Company and the Parent have notified the Administrative Agent and
the Lenders that the Parent will enter into an agreement with BreitBurn Energy
Corporation to transfer up to 50% of BreitBurn Management Company to a group
that includes BreitBurn Energy Corporation and which acquires BreitBurn Energy
Company L.P.; and


WHEREAS, as a condition to the amendments, consents and waivers set forth
herein, the Administrative Agent and the Lenders require BreitBurn GP LLC to
become a party to the Security Agreement; and


WHEREAS, subject to the terms hereof, the undersigned Lenders are willing to
agree to the consents, waivers and amendments to the Credit Agreement and the
Security Agreement as set forth herein.


NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained, the parties to this Amendment hereby agree as follows:


SECTION 1. Defined Terms.


(a) As used in this Amendment the following terms have the meanings set forth
below.


“Amendment Closing Date Transactions” means the Provident Acquisition and the
BEC Contribution.


--------------------------------------------------------------------------------




“Amendment Effective Date” has the meaning given to such term in Section 6.


“BEC Contribution” means the contribution by BreitBurn Energy Corporation to the
Parent of all of BreitBurn Energy Corporation’s interests in BreitBurn
Management Company on the Amendment Effective Date pursuant to the BEC
Contribution Agreement.


“BEC Contribution Agreement” means the Contribution Agreement dated as of June
11, 2008, by and among BreitBurn Energy Corporation and the Parent, as Buyer,
governing the BEC Contribution.


“BMC Transfer” means the transfer by the Parent of up to 50% of BreitBurn
Management Company to BreitBurn Energy Company L.P. to a group that includes
BreitBurn Energy Corporation and which acquires BreitBurn Energy Company, L.P.
in a transaction that is approved by the independent directors of BreitBurn GP
LLC and that is on fair and reasonable terms no less favorable to the Parent and
its Affiliates than would be obtainable in a comparable arm’s-length transaction
with a Parent not an Affiliate of the Parent.


“BreitBurn Management Company” means BreitBurn Management Company, LLC, a
Delaware limited liability company.


“Organization Document Amendments” means the amendments to the Organization
Documents of the Loan Parties being made on the Amendment Effective Date.


“Provident” means, collectively, Pro LP Corp. and Pro GP Corp.


“Provident Acquisition” means the consummation of the following transactions
pursuant to the Provident Acquisition Agreement: (i) the acquisition by the
Parent from Pro LP Corp., an affiliate of Provident Energy Trust, of all of Pro
LP Corp.’s limited partnership interests in Parent, followed by cancellation on
the Amendment Closing Date of such interests, (ii) acquisition by the Parent
from Pro GP Corp. of all of Pro GP Corp.’s limited partnership interests in the
Parent, followed by cancellation on the Amendment Closing Date of such
interests, (iii) acquisition by the Parent from Pro GP Corp. and Pro LP Corp.,
an affiliate of Provident Energy Trust of all the limited liability company
interests in BreitBurn Management Company owned by Pro GP Corp. and Pro LP
Corp., (iv) the contribution by BreitBurn Management Company to the Parent of
the ownership interest in BreitBurn GP LLC, so that following such contribution
BreitBurn GP LLC will be a wholly owned subsidiary of the Parent.


“Provident Acquisition Agreements” (i) the Purchase Agreement dated as of June
11, 2008, by and among Pro LP Corp., a Delaware corporation and Pro GP Corp., a
Delaware corporation, as Selling Parties), and the Parent, as Buyer, governing
the purchase and sale of general partnership interests in the Parent, and (ii)
the Purchase Agreement dated as of June 11, 2008, by and among Pro LP Corp., a
Delaware corporation and Pro GP Corp., a Delaware corporation, as Selling
Parties), and the Parent, as Buyer, governing the purchase and sale of limited
liability company interests in BreitBurn Management company, LLC .


“Transactions” means the Amendment Closing Date Transactions and the BMC
Transfer.


(b) Except as may otherwise be provided herein, all other capitalized terms that
are defined in the Credit Agreement shall have the same meaning herein as
therein, all of such terms and their definitions being incorporated herein by
reference.

Page 2

--------------------------------------------------------------------------------



SECTION 2. Limited Waiver and Consents. Effective as of the Amendment Effective
Date, pursuant to the request of the Company and the Parent, the undersigned
Lenders hereby:


(a) Waive the use of proceeds requirement contained in Section 7.16 of the
Credit Agreement to the extent required in order to permit an advance to be made
to the Company on the Amendment Effective Date, provided that the proceeds of
such advance will be used by the Company (A) to pay a cash dividend to the
Parent in an amount up to $345,000,000, and such cash will be used by the Parent
and its affiliates to consummate the Provident Acquisition, (ii) to pay
transaction costs associated with the Amendment Closing Date Transactions and
with the Borrowing Base increase and the amendments, consents and waivers
described herein, and (B) to pay accrued interest and fees to the Lenders. Waive
the requirement that the Borrower make the representation and warranty contained
in Section 6.08 of the Credit Agreement (use of loan proceeds to purchase Margin
Stock) in connection with the advance made on the Amendment Effective Date.


(b)  Waive the provisions of Section 8.04 of the Credit Agreement to permit the
Parent to invest in BreitBurn Management Company. Waive the provisions of
Section 8.02 of the Credit Agreement to permit the BMC Transfer. 


(c) Waive the restrictions on Investments contained in Section 8.04 of the
Credit Agreement and the restrictions on dividends and equity repurchases
contain in Section 8.09 of the Credit Agreement to permit the payment of a
dividend by the Company to the Parent and to permit the acquisition of equity
interests from Provident pursuant to the Provident Acquisition.
 
(d) Waive the requirement that transactions among Affiliates must be “in the
ordinary course of business” contained in Section 8.06 of the Credit Agreement
to the extent required in order to permit the Transactions, provided however,
that the Lenders do not waive the requirement contained in Section 8.06 of the
Credit Agreement that such transaction shall be upon fair and reasonable terms
no less favorable to the Parent than would be obtainable in a comparable
arm’s-length transaction with a Person not an Affiliate of the Parent.


(e) Consent to the Organization Document Amendments pursuant to Section 8.11 (c)
of the Credit Agreement.


(f) Waive any Default or Event of Default by reason of a Change of Control
arising from the Provident Acquisition under Section 9.01(h) of the Credit
Agreement arising from the Amendment Closing Date Transactions.


(g) Waive the provisions contained in Article IV and Sections 7.14 and 7.15 of
the Credit Agreement to the extent required in order to permit the following:
(a) BreitBurn Management Company will not be required to give a guaranty and
security agreement on the Amendment Effective Date, provided however, that (i)
for so long as BreitBurn Management Company is not a Guarantor, the Parent may
not, either directly or through any of its Subsidiaries, make Investments in
BreitBurn Management Company, and (ii) BreitBurn Management Company shall
execute a guaranty agreement and security agreement if it is still a Subsidiary
as defined in the Credit Agreement 90 days after the Amendment Effective Date;
(b) the Parent will not be required to pledge its interests in BreitBurn GP LLC;
and (c) BreitBurn GP LLC shall not be required to pledge its general partnership
interest in the Parent.


SECTION 3. Amendments to Credit Agreement. Effective as of the Amendment
Effective Date, the Credit Agreement is hereby amended as follows:

Page 3

--------------------------------------------------------------------------------




(a) Amendment to Definition of Change of Control. The definition of Change of
Control is amended to read as set forth below.


“Change of Control” means


(a) General Partner shall cease to own, directly or indirectly, all of the
general partner interest (including without limitation, all outstanding
securities convertible to general partner interests) of the Company; or
BreitBurn GP LLC shall cease to own, directly or indirectly, all of the general
partner interest (including without limitation, all outstanding securities
convertible to general partner interests) of Parent; or


(b) Parent shall cease to own, directly or indirectly, all of the limited
partnership interests (including without limitation, all outstanding Equity
convertible to limited partner interests) of the Company, or shall cease to own,
directly or indirectly, all of the general partnership interest (including
without limitation, all outstanding Equity convertible to general partner
interests) of the Company, or shall cease to own, directly or indirectly, at
least 51% of the member interest (including without limitation, all outstanding
Equity convertible to limited partner interests) of BreitBurn GP LLC; or


(c) a sale of all or substantially all of the assets of the Loan Parties taken
as a whole to any Person or group of Persons; or


(d) the liquidation or dissolution of Parent or the Company; or


(e) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 50% or more of the equity securities of the Parent or of the
general partner of the Parent entitled to vote for members of the board of
directors or equivalent governing body of the Parent or the general partner of
the Parent on a fully-diluted basis (and taking into account all such securities
that such “person” or “group” has the right to acquire pursuant to any option
right); or


(f) the first day on which a majority of the Board of Directors of BreitBurn GP
LLC are not Continuing Directors. “Continuing Directors” means any member of the
board of directors (or managers, in the case of a limited liability company) of
BreitBurn GP LLC, who (A) is a member of such board of directors or managers as
of the date of this Agreement or (B) was nominated for election or elected to
such board of directors or managers with the affirmative vote of two-thirds of
the Continuing Directors who were members of such board of directors or managers
at the time of such nomination or election (not including as board nominees any
directors which the board is obligated to nominate pursuant to shareholders’
agreements, voting trust arrangements or similar arrangements).

Page 4

--------------------------------------------------------------------------------




(b) Amendment to the Definition of Pricing Grid. The definition of Pricing Grid
is amended as follows:


“Pricing Grid” means the annualized variable rates (stated in terms of basis
points (“bps”)) set forth below for the Applicable Margin, Commitment Fee and
Letter of Credit Fee, based upon the ratio of Effective Amount to the Borrowing
Base Amount (the “Borrowing Base Utilization Percentage”), as follows: 
 

   
Applicable Margin
         
Effective Amount/
Borrowing Base
Amount
(Borrowing Base
Utilization
Percentage)
 
LIBOR 
(bps)
 
Base Rate
(bps)
 
Commitment
Fee
(bps)
 
Letter of Credit
Fee
(bps)
 
³ 85%
   
200.00
   
100.00
   
50.00
   
200.00
 
< 85% ³ 66%
   
175.00
   
75.00
   
37.50
   
175.00
 
< 66% ³ 33%
   
150.00
   
50.00
   
37.50
   
150.00
 
< 33%
   
125.00
   
25.00
   
30.00
   
125.00
 

 
For any period where the ratio of the Parent’s Total Indebtedness to EBITDAX
exceeds 3.50:1.00, the LIBOR margin, Base Rate margin and Letter of Credit Fee
shall be 25.0 basis points greater at each level than the margin indicated
above, and the Commitment Fee shall be 5.0 basis points greater than indicated
above.
 
Each change in the Applicable Margin, Commitment Fee and Letter of Credit Fee
shall apply during the period commencing on the date of such change in the
Borrowing Base Utilization Percentage (as defined above) and ending on the date
immediately preceding the effective date of the next such change in the
Borrowing Base Utilization Percentage, provided, however, that if at any time
the Company fails to deliver a Reserve Report pursuant to Section 7.02, then
until such time as a Reserve Report is delivered the “Applicable Margin” means,
and the Commitment Fee and Letter of Credit shall be set at, the rate per annum
set forth on the grid when the Borrowing Base Utilization Percentage is at its
highest level.
 
Any increase or decrease in the Applicable Margin, Commitment Fee or Letter of
Credit Fee resulting from a change in the Parent’s Total Indebtedness to EBITDAX
shall become effective as of the first Business Day immediately following the
date a Compliance Certificate is delivered pursuant to Section 7.02(d);
provided, however, that if a Compliance Certificate is not delivered when due in
accordance with such Section, then the 25.0 basis points and 5.0 basis points
increases shall apply as of the first Business Day after the date on which such
Compliance Certificate was required to have been delivered and shall remain in
effect until the date on which such Compliance Certificate is delivered.”
 
(c) Amendment to Section 7.14 (Pledge of Equity in New Subsidiary). Section 7.14
of the Credit Agreement is amended by adding the parenthetical “(other than
BreitBurn GP LLC, for so long as it is the general partner of the Parent)” after
the phrase “any new Subsidiary”.

Page 5

--------------------------------------------------------------------------------




(d) Amendment to Section 8.10 (Derivative Contracts). Section 8.10(a)(iii) of
the Credit Agreement is amended by replacing the phrase “any of the Lenders or
their Affiliates” with “a Lender Derivative Provider” and Section 8.10(b)(iii)
of the Credit Agreement is amended by replacing the phrase “a Lender or its
Affiliate” with “a Lender Derivative Provider”.


(e) Amendment to Section 8.04 of the Credit Agreement (Loans and Investments).
Section 8.04 of the Credit Agreement is amended by:


(i) deleting the word “and” at the end of clause (i),


(iii) inserting the following immediately following clause (i):


“(j) Investments by the Parent in BreitBurn Management, Company LLC from and
after such time as Breitburn Management Company, LLC becomes a Guarantor; and”


(iii) relettering clause (j) as clause (k).


(f) Amendment to Section 8.07 (Margin Stock). Section 8.07 of the Credit
Agreement is amended by designating the existing language as clause (a) and
adding the following new clause (b):


“(b) The Loan Parties, individually or in the aggregate, shall not at any time
own Margin Stock the value of which, for purposes of Regulation U, would exceed
10% of the value of the Collateral unless (i) such Margin Stock shall have been
pledged to the Administrative Agent to secure the Obligations and the relevant
Loan Party shall have delivered such documentation as the Administrative Agent
requires in connection with such pledge and (ii) the Company shall have
furnished to the Administrative Agent and each Lender a statement in conformity
with the requirements of FR Form U-1 or such other form referred to in
Regulation U or Regulation X of the FRB, as the case may be.”
 
(g) Amendment to Section 8.15 (Leverage Ratio). Section 8.15 of the Credit
Agreement is amended to read as set forth below:


8.15 Leverage Ratio. Parent shall not permit the ratio of Total Indebtedness to
EBITDAX, as of the last day of each fiscal quarter ending on the date set forth
below, to be greater than the amount set forth below opposite such date:


(a) June 30, 2008: 4.25 to 1.00;
(b) September 30, 2008: 4.00 to 1.00, and
(c) December 31, 2008 and thereafter: 3.50 to 1.00.


(h) Amendment to Section 9.01 (Events of Default), Section 9.01 of the Credit
Agreement is amended by deleting the period at the end of clause (o) and
inserting in lieu thereof “; or” and inserting the following new clause (p): “A
change shall occur in the manner in which Parent is treated for U.S. federal
income tax purposes if such change could reasonably be expected to have a
Material Adverse Effect.”


(i) Amendment to Exhibit A-1 Form of Notice of Revolving Credit Borrowing.
Exhibit A-1 (Form of Notice of Revolving Credit Borrowing) of the Credit
Agreement is amended by adding the following after the sentence “The Borrowing
requested herein complies with the provisions of Section 2.01 of the Credit
Agreement.”:

Page 6

--------------------------------------------------------------------------------




“The undersigned hereby certifies that the Pricing Grid Certificate attached
hereto is true and correct on the date hereof, and will be true and correct on
the Borrowing Date, before and after giving effect to the Loans as herein
specified.


The Company agrees that if prior to the time of the Borrowing of the Loan
requested hereby any matter certified to by it will not be true and correct at
such time as if then made, it will immediately so notify the Administrative
Agent.”


(j) Amendment to Schedule 2.01 Commitments and Pro Rata Shares. Schedule 2.01
(Commitments and Pro Rata Shares) of the Credit Agreement is revised to read as
set forth on Schedule 2.01 attached hereto.


(a) Amendment to Exhibit A-1 Form of Notice of Revolving Credit Borrowing.
Exhibit A-1 (Form of Notice of Revolving Credit Borrowing) of the Credit
Agreement is amended by adding the following after the sentence “The Borrowing
requested herein complies with the provisions of Section 2.01 of the Credit
Agreement.”:


“The undersigned hereby certifies that the Pricing Grid Certificate attached
hereto is true and correct on the date hereof, and will be true and correct on
the Borrowing Date, before and after giving effect to the Loans as herein
specified.


The Company agrees that if prior to the time of the Borrowing of the Loan
requested hereby any matter certified to by it will not be true and correct at
such time as if then made, it will immediately so notify the Administrative
Agent.”


SECTION 4. Borrowing Base Increase. Effective as of the Amendment Effective
Date, the Borrowing Base is increased to $900,000,000 and each Lender’s share of
the Borrowing Base is as set forth on Schedule 2.01 attached hereto.
 
SECTION 5. Amendment to Security Agreement. The definition of “Excluded Equity
Interests” is amended by adding a new clauses (ii), (iii) and (iv), and by
renumbering existing clause (ii) to become clause (v), so that the definition
reads in its entirety as follows:


“Excluded Equity Interests means, (i) each Debtor’s Equity in Frederic HOF
Limited Partnership, Saginaw Bay Lateral Michigan Limited Partnership, Seal
Beach Gas Processing Venture, Wilderness-Chester Gas Processing Limited
Partnership, Wilderness-Chester LLC, Wilderness Energy, L.C., and Wilderness
Energy Services Limited Partnership if, and to the extent that, and for so long
as, including such Equity in the definition of “Collateral” would violate
applicable law or a contractual obligation binding on such Equity, (ii) the
Parent’s Equity in BreitBurn GP, LLC, (iii) BreitBurn GP, LLC’s general
partnership interest in the Parent, (iv) Margin Stock not required to be pledged
pursuant to Section 8.07(b), and (v) any Equity in an entity (other than those
listed in clauses (i)-(iv)) to the extent that, and for so long as, including
such Equity in the definition of “Collateral” would violate a contractual
obligation binding on such assets that existed at the time of the acquisition
thereof and was not created or made binding on such assets in contemplation or
in connection with the acquisition of such assets; provided, however, that if
any entity listed in clause (i) becomes a Wholly Owned Subsidiary, no Debtor’s
Equity interests in such Wholly Owned Subsidiary shall be deemed Excluded Equity
Interests; and provided further that the term Excluded Equity Interests does not
include dividends or other distributions paid in respect of the Debtor’s Equity
in the above-listed entities and Equity, and does not include the proceeds of
any Disposition of such Equity.”

Page 7

--------------------------------------------------------------------------------



SECTION 6. Conditions of Effectiveness. This Agreement and the amendments,
consents and Borrowing Base increase shall become effective as of the date first
set forth above (the “Amendment Effective Date”), provided that the following
conditions shall have been satisfied:


(a)  Amendment. The Administrative Agent shall have received a counterpart of
this Amendment which shall have been executed by Administrative Agent, the
Lenders, the Company and the Guarantors (which may be by telecopy or PDF
transmission).


(b) Security Documents. The Administrative Agent shall have received guaranty
agreements, security agreements and other documents and instruments as required
by Article IV and Sections 7.14 and 7.15 of the Credit Agreement, requiring
pledge of collateral and requiring guaranties and collateral from subsidiaries,
together with certificates, financing statements and other documents that the
Administrative Agent may deem necessary or desirable in connection with the
Parent’s pledge of its Equity in BreitBurn Management Company, and in connection
with the execution by BreitBurn GP LLC of a guaranty agreement and a security
agreement.


(c) Amendments to Organization Documents. The Administrative Agent shall have
received copies of the Organization Documents Amendments and such amendments
shall be reasonably satisfactory to the Administrative Agent.


(d) Resolutions; Incumbency; Organization Documents, Good Standing for Company
and Parent. The Administrative Agent shall have received a certificate of the
Secretary or Assistant Secretary or a Responsible Officer with similar
responsibilities of each of the Company and the Parent, or such Person’s general
partner, attaching and certifying as of the Amendment Effective Date: (i)
resolutions of its board of directors or members, authorizing the transactions
contemplated hereby; (ii) the names and genuine signatures of the Responsible
Officers of such Person, authorized to execute, deliver and perform, as
applicable, this Amendment and all other Loan Documents to be delivered by such
Person; (iii) the Organization Document Amendments and the Organization
Documents of such Person as in effect as of the Amendment Effective Date; and
(iv) the good standing certificate for such Person, from its state of formation,
dated as of a recent date.


(e) Resolutions; Incumbency; Organization Documents, Good Standing for
Subsidiary Guarantors. The Administrative Agent shall have received a
certificate of the Secretary or Assistant Secretary or a Responsible Officer
with similar responsibilities of each Subsidiary Guarantor, attaching and
certifying as of the Amendment Effective Date: (i) Resolutions of each Loan
Party; (ii) the names and genuine signatures of the Responsible Officers of such
Person, authorized to execute, deliver and perform, as applicable, this
Amendment and all other Loan Documents to be delivered by such Person; (iii) the
Organizational Documents of such Person and its general partners that were
delivered at the Effective Date in connection with the Credit Agreement have not
been amended, or if they have, attaching and certifying copies of the
amendments; and (iv) the good standing certificate for such Person, from its
state of formation, dated as of a recent date.


(f) No Default; Representations and Warranties; No Material Adverse Effect. Both
before and after giving effect to the Borrowing on the Amendment Effective Date,
the Provident Acquisition and the BEC Contribution, and after giving effect
thereto:

Page 8

--------------------------------------------------------------------------------




(i) except as waived hereunder, the representations and warranties of the
Company and the Guarantors in Article VI of the Credit Agreement and in the
other Loan Documents shall be true and correct in all material respects (except
to the extent such representations and warranties expressly refer to an earlier
date, in which case they shall be true and correct as of such earlier date, and
except that the representations and warranties contained in Sections (a) and (b)
of Section 6.14 of the Credit Agreement shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01 of the Credit Agreement).


(ii) no Default or Event of Default shall exist, and


(iii) since December 31, 2007, there shall have been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect.


(g) Governmental Action. As of the Amendment Effective Date, no order of any
nature by any Governmental Entity that is in effect restrains or prohibits the
consummation of any of the transactions contemplated by this Amendment, the
Provident Acquisition, the BEC Contribution or any other Loan Document, and no
action before any Governmental Entity shall have been instituted or threatened
by any person which seeks to prevent or delay the consummation of any of such
transactions or which challenges the enforceability of the Provident Acquisition
Agreements, the BEC Contribution Agreement or any of the Loan Documents.


(h) Litigation. As of the Amendment Effective Date, no actions are pending and,
to the Company’s knowledge, no action is threatened in law or in equity or
before any Governmental Entity, against any Loan Party or its properties, that,
if determined or resolved adversely, could result in a Material Adverse Effect,
or that seeks to affect or pertain to the Provident Acquisition, the BEC
Contribution or the other transactions contemplated by this Amendment or any
other Loan Document.


(i) Provident Acquisition; BEC Contribution. Simultaneously with the making of
the Loans on the Amendment Effective Date, (i) the Provident Acquisition shall
be consummated in accordance with the terms of the Provident Acquisition
Agreements, with the conditions precedent thereto having been satisfied, and any
amendments thereto shall be satisfactory to the Administrative Agent, (ii) the
limited partnership interests of Parent acquired by Parent pursuant to the
Provident Acquisition shall be cancelled; (iii) the BEC Contribution shall be
consummated substantially in accordance with the terms of the BEC Contribution
Agreement with the conditions precedent thereto having been satisfied, and any
amendments thereto shall be reasonably satisfactory to the Administrative Agent;
(iii) any Governmental Entity, equity holder and third party approvals and
consents necessary in connection with the execution, delivery and performance by
any of the Loan Parties of the Provident Acquisition Agreements or any other
Loan Document and in connection with the Provident Acquisition and the BEC
Contribution shall have been received and shall be in full force and effect.


(j) Certificate of a Responsible Officer of Company and Parent. The
Administrative Agent shall have received a certificate signed by a Responsible
Officer of the Company and the Parent: (i) certifying as of the Amendment
Effective Date to the matters set forth in Sections 4(f) through (i) above; (ii)
attaching a Pricing Grid Certificate, including calculation of the ratio of
Total Indebtedness to EBITDAX as of March 31, 2008 calculated on a pro forma
basis including the advances on the Amendment Effective Date; (iii) certifying
that attached thereto is a true and complete executed copy of the Provident
Acquisition Agreements and the BEC Contribution Agreement and all amendments
thereto; and (iv) certifying as the names of the persons who comprise the board
of directors of BreitBurn GP LLC after giving effect to the Provident
Acquisition.


(k) Certificate of the Chief Financial Officer of Parent. The Administrative
Agent shall have received a certificate signed by the Chief Financial Officer of
the Parent, certifying as of the Amendment Effective Date as to the solvency of
the Company and its subsidiaries taken as a whole and the Parent and its
subsidiaries taken as a whole (after giving effect to the Provident Acquisition
and the incurrence of indebtedness on the Amendment Effective Date).

Page 9

--------------------------------------------------------------------------------


 
(l) Opinions of Counsel. The Administrative Agent shall have received opinions
of counsel to the Company and the Loan Parties, covering such matters pertaining
to this Amendment as the Administrative Agent may reasonably require.


(m) Payment of Fees. Evidence of payment by the Company of all accrued and
unpaid fees, costs and expenses owed pursuant to this Amendment to the extent
then due and payable on the Amendment Effective Date.


(n) Additional Documents. Such other documents, in form and substance
satisfactory to Administrative Agent, as the Administrative Agent may reasonably
request.


SECTION 7. Representations and Warranties. Each of the Company and each
Guarantor represents and warrants to Administrative Agent and the Lenders, with
full knowledge that such Persons are relying on the following representations
and warranties in executing this Amendment, as follows:


(a) It has the organizational power and authority to execute, deliver and
perform this Amendment, and all organizational action on the part of it
requisite for the due execution, delivery and performance of this Amendment has
been duly and effectively taken.


(b) The Credit Agreement, as amended by this Amendment, the Loan Documents and
each and every other document executed and delivered in connection with this
Amendment to which it is a party constitute the legal, valid and binding
obligations of it, to the extent it is a party thereto, enforceable against such
Person in accordance with their respective terms except as enforceability may be
limited by applicable bankruptcy, insolvency, or similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles relating
to enforceability. All liens created by the Loan Documents are in full force and
effect.


(c) This Amendment does not and will not: (a) violate any provisions of any of
the Organization Documents (after giving effect to any amendment thereto on the
Amendment Effective Date) of it; and (b) conflict with or result in any breach
or contravention of, or the creation of any Lien under, any document evidencing
any Contractual Obligation to which such Person is a party that would be prior
to the Liens granted to the Administrative Agent for the benefit of the Lenders
or otherwise that would constitute a Material Adverse Effect or any order,
injunction, writ or decree of any Governmental Authority to which such Person or
its property is subject.


(d)  No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority is necessary or required
in connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Amendment.


(e) After giving effect to this Amendment no Default or Event of Default will
exist, and all of the representations and warranties contained in the Credit
Agreement and all instruments and documents executed pursuant thereto are true
and correct in all material respects on and as of this date (except to the
extent such representations and warranties expressly refer to an earlier date,
in which case they shall be true and correct as of such earlier date).

Page 10

--------------------------------------------------------------------------------




SECTION 8.  Additional Representations and Warranties.  


(a) Each of the Company and Parent represent and warrant to Administrative Agent
and the Lenders that the amendments being made to the Organizational Documents
on the Amendment Effective Date are not materially adverse to the Lenders.


(b) The Parent hereby represents and warrants that the Provident Acquisition,
the BEC Contribution and the BMC Transfer are upon fair and reasonable terms no
less favorable to the Parent and its Affiliates than would be obtainable in a
comparable arm’s-length transaction with a Person not an Affiliate of the
Parent.


(c) A fairness opinion with respect to the Provident Acquisition has been
received by the independent committee of directors of the Parent’s general
partner.


(d) The Borrower and the Parent represent and warrant that none of the Amendment
Closing Date Transactions, the Organization Document Amendments nor the
acquisition by the Parent of BreitBurn GP LLC will result in or cause (1) the
loss of limited liability to the holders of common units of the Parent or (2)
the taxation of the Parent as an association taxable as a corporation or to be
otherwise taxed as an entity for federal income tax purposes.



SECTION 9. Reference to and Effect on the Credit Agreement.


(a) Upon the effectiveness hereof, on and after the date hereof, each reference
in the Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or
words of like import, shall mean and be a reference to the Credit Agreement as
amended hereby.
 
(b) Except as specifically amended by this Amendment, the Credit Agreement shall
remain in full force and effect and is hereby ratified and confirmed.
 
SECTION 10. Costs and Expenses. The Company agrees to pay all reasonable legal
fees and expenses incurred by Administrative Agent in connection with the
preparation, execution and delivery of this Amendment.
 
SECTION 11. Extent of Amendments. Except as otherwise expressly provided herein,
the Credit Agreement and the other Loan Documents are not amended, modified or
affected by this Amendment. The Company and each of the Guarantors hereby
ratifies and confirms that (i) except as expressly amended hereby, all of the
terms, conditions, covenants, representations, warranties and all other
provisions of the Credit Agreement remain in full force and effect, (ii) each of
the other Loan Documents are and remain in full force and effect in accordance
with their respective terms, and (iii) the Collateral and the Liens on the
Collateral securing the Obligations are unimpaired by this Amendment and remain
in full force and effect.
 
SECTION 12. Loan Documents. The Loan Documents, as such may be amended in
accordance herewith, are and remain legal, valid and binding obligations of the
parties thereto, enforceable in accordance with their respective terms. This
Amendment is a Loan Document.
 
SECTION 13. Claims. As additional consideration to the execution, delivery, and
performance of this Amendment by the parties hereto and to induce Administrative
Agent and Lenders to enter into this Amendment, the Company and each of the
Guarantors represents and warrants that it does not know of any defenses,
counterclaims or rights of setoff to the payment of any Indebtedness of the
Company or any of the Guarantors to Administrative Agent, Issuing Lender or any
Lender.

Page 11

--------------------------------------------------------------------------------



SECTION 14. Execution and Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of this Amendment by facsimile
or pdf shall be equally as effective as delivery of a manually executed
counterpart.
 
SECTION 15. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Texas, except to the extent that
federal laws of the United States of America may apply.
 
SECTION 16. Headings. Section headings in this Amendment are included herein for
convenience and reference only and shall not constitute a part of this Amendment
for any other purpose.
 
SECTION 17. NO ORAL AGREEMENTS. The rights and obligations of each of the
parties to the loan documents shall be determined solely from written
agreements, documents, and instruments, and any prior oral agreements between
such parties are superseded by and merged into such writings. This amendment and
the other written loan documents executed by the Company, the Guarantors,
Administrative Agent, Issuing Lender and/or Lenders represent the final
agreement between such parties, and may not be contradicted by evidence of
prior, contemporaneous, or subsequent oral agreements by such parties. There are
no unwritten oral agreements between such parties. 
 
SECTION 18. No Waiver. The Company and each of the Guarantors hereby agrees that
no Event of Default and no Default has been waived or remedied by the execution
of this Amendment by the Administrative Agent or any Lender. Nothing contained
in this Amendment nor any past indulgence by the Administrative Agent, Issuing
Lender or any Lender, nor any other action or inaction on behalf of the
Administrative Agent, Issuing Lender or any Lender, (i) shall constitute or be
deemed to constitute a waiver of any Defaults or Events of Default which may
exist under the Credit Agreement or the other Loan Documents, or (ii) shall
constitute or be deemed to constitute an election of remedies by the
Administrative Agent, Issuing Lender or any Lender, or a waiver of any of the
rights or remedies of the Administrative Agent, Issuing Lender or any Lender
provided in the Credit Agreement, the other Loan Documents, or otherwise
afforded at law or in equity.
 
[Signature Pages Follow]

Page 12

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.


THE COMPANY:
 
BREITBURN OPERATING L.P.,
a Delaware limited Partnership
   
By:
/s/ Randall H. Breitenbach, 
 
Randall H. Breitenbach,
 
Co-Chief Executive Officer
   
GUARANTORS:
 
ALAMITOS COMPANY,
a California corporation
   
By:
/s/ Randall H. Breitenbach,  
 
Randall H. Breitenbach,
 
Co-President
   
BREITBURN FLORIDA LLC,
a Delaware limited liability company
 
By:  
BreitBurn Operating L.P.,
 
its sole member
            By: 
BreitBurn Operating GP, LLC  
   
its general partner
             
By: 
/s/ Randall H. Breitenbach
     
Randall H. Breitenbach
      Co-Chief Executive Officer          
BREITBURN FULTON LLC,
a Delaware limited liability company
 
By:
/s/ W. Jackson Washburn, 
 
W. Jackson Washburn,
 
President



Signature Page to
First Amendment, Limited Waiver and Consent


--------------------------------------------------------------------------------



BEAVER CREEK PIPELINE, L.L.C.,
a Michigan limited liability company,
   
BREITBURN OPERATING GP, LLC,
a Delaware limited liability company,
   
BREITBURN ENERGY PARTNERS L.P.,
a Delaware limited partnership,
   
GTG PIPELINE LLC, a Virginia limited liability company,
   
MERCURY MICHIGAN COMPANY, LLC,
a Michigan limited liability company,
   
TERRA ENERGY COMPANY LLC,
a Michigan limited liability company, and
   
TERRA PIPELINE COMPANY LLC,
a Michigan limited liability company
   
By:
/s/ Randall H. Breitenbach 
Name:   
Randall H. Breitenbach
Title:
Co-Chief Executive Officer
 
PHOENIX PRODUCTION COMPANY,
a Wyoming corporation and
 
PREVENTIVE MAINTENANCE SERVICES LLC,
a Colorado limited liability company
 
By:
/s/ Halbert S. Washburn    Name:  Halbert S. Washburn  
Title:    President



Signature Page to
First Amendment, Limited Waiver and Consent


--------------------------------------------------------------------------------


 
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Administrative Agent
   
By:
/s/ Richard Gould 
 
Richard Gould
 
Senior Vice President
   
WELLS FARGO BANK, NATIONAL ASSOCIATION
   
By:
/s/ Richard Gould 
 
   Richard Gould
 
   Senior Vice President
   
Credit Suisse, Cayman
Islands Branch, as a lender
    By:  /s/ Vanessa Gomez    Director      By:  /s/ Nupur Kumar    Associate  
 
The Royal Bank of Scotland Plc,
as a lender 
    By:  /s/ Lucy Walker    Vice President     
Citibank, N.A.,
as a lender 
    By:  /s/ Todd J. Mogil    Vice President     
Toronto Dominion (Texas) LLC,
as a lender 
    By:  /s/ Debbie Brito    Authorized Signatory     
JPMorgan Chase Bank, N.A.,
as a lender 
    By:  /s/ Michael A. Kamauf    Vice President     
Lehman Brothers
Commercial Bank, as a lender
    By: 
/s/ Richard Bloom 
  AVP 

 
 
Signature Page to
First Amendment, Limited Waiver and Consent


--------------------------------------------------------------------------------


 